Implementation of the social legislation relating to road transport (short presentation)
The next item is the report by Alejandro Cercas, on behalf of the Committee on Employment and Social Affairs, on the implementation of social legislation relating to road transport.
Mr President, Commissioner, thank you for being here. As you are aware, in March 2002, the Council and Parliament came to an agreement, through conciliation, on Directive 2002/15/EC, which establishes the requirements that have to be fulfilled for the working time of persons performing mobile road transport activities, in order to ensure their health and safety, to ensure road safety and also to align conditions of competition for all enterprises. It included all types of work, not only driving but also the physical work that these drivers sometimes do in loading and unloading or cleaning the vehicles.
That conciliation procedure resolved the most significant problem, which was whether or not self-employed workers should be included, and the parties agreed together, with the support of the Commission, that self-employed workers would be included, in order to put an end, once and for all, to the problems of double legislation, the double standards applied to self-employed drivers and employed drivers.
The lack of common regulation raised huge problems: these self-employed workers were working extremely long days, causing problems for their personal lives and for road safety, and also because drivers were posing as self-employed and undermining the rules of fair competition.
It was therefore a great achievement to put an end once and for all, with a reasonable transition period, to this double legislation, and in 2002, the Commission, the Council and Parliament all reached the conclusion that it was the most rational and logical step.
We have produced this own-initiative report, with the support of the Committee on Employment and Social Affairs and the Committee on Transport and Tourism because, Commissioner, it now appears that this principle, this commitment from the Commission, the Council and Parliament, is not so firm; it appears that there are ambiguities; it appears that there are confusions and explanations that we are not satisfied with.
The Commission was meant to have produced a report to set out legislation to ensure that these self-employed workers were indeed included. The truth is that the report was presented last year, but it was, in its own words, inadequate and we are waiting for the final report, which means that now, six months from the end of the term established for integration, we do not have a report or any initiatives from the Commission.
That is why, Commissioner, with the date approaching for the inclusion of self-employed workers - and we are neither clear nor convinced that there is still the will that existed at that time, and there are rumours that there are thoughts of reviewing the criteria - Parliament has produced this report with two objectives: as a reminder and as a demand.
It is a reminder of the commitments made by the Council, the Commission and Parliament to workers, businesses and all citizens to put an end to this situation, which is a hotbed for lawsuits, and a demand that the promises be kept. There are no circumstances that have arisen to change the reasons. There is still the same need; therefore, for the health of workers, for road safety and for perfect competition, we should include self-employed drivers in the Directive.
A final request, Commissioner. I think that it is very important, at the end of this term, that you do not go back on the commitment made. Economic demands or sectors of the profession seeking excessive competitive advantages should never be put ahead of the public needs that I am referring to.
Therefore, and because it is important, Commissioner, I want to call on you, on behalf of all my fellow members, not to upset the balance and for the promised legislation to be put in place soon.
Member of the Commission. - (CS) Ladies and gentlemen, the European Parliament is today discussing the implementation of, and the possible ways of further developing, the Directive on the working time of persons performing mobile road activities. This specific legislation organises the working time of persons performing mobile road activities, such as bus drivers and lorry drivers. However, the Directive does not include self-employed drivers.
Many Members will recall that the Directive was adopted in 2002 following an arduous conciliation procedure, on the basis of which a complex clause was approved. This clause establishes that with effect from 23 March 2009 the scope of the Directive will be extended to include all self-employed drivers if the Commission sends a report to the Council and the European Parliament concerning an impact assessment of the present circumstances under which self-employed drivers are not included, and drafts a legislative proposal concerning self-employed drivers.
Although the question of whether or not to include self-employed drivers in the scope of the Directive is a genuine dilemma, let me say that it is also a false problem. The Commission's main aim when drafting a legislative proposal concerning road transport working conditions is to ensure a high level of social protection and fair competition as well as improve road safety. Consequently, the Commission considered it necessary to introduce a special regime for road transport mobile workers through a specific law accompanying the general Directive on working time.
However, the post-2002 provisions of the legislation concerning drivers have changed significantly and it has been a positive change. Thanks to your help, and Mr Markov's help in particular, new rules on driving times, rest periods and inspection procedures were adopted in 2005.
While the Working Time Directive adopted in 2002 originally applied only to employed drivers, the rules adopted in 2005 apply to all drivers, both employed and self-employed. The rules apply to 80% of the working time of all drivers. Consequently, Parliament's founded concerns about this issue which were voiced in the course of the conciliation procedure for the 2002 Working Time Directive were properly allayed. Regarding the revision of the 2002 Working Time Directive, it is no secret that the attitudes of the individual Member States to this issue are very different and that opinions are also divided within the Member States and within the transport sector.
The Commission published its report on the consequences of the exclusion of self-employed drivers from the scope of the Directive in May 2007. The report reached two conclusions. Firstly, it stated that there were both advantages and disadvantages of including and excluding self-employed drivers. Secondly, the implementation of the Directive had caused some problems because the Member States had found it difficult to enforce it. This problem was chiefly due to the mistaken classification of some drivers as self-employed. This is how the transport sector describes those drivers who, although officially self-employed, are in reality dependent on one company and are unable to plan their work themselves as they would like to do. They are socially vulnerable and, as I said before, although the Directive applies to them already, we need to see significant improvements in its implementation. The Commission very carefully monitored the transposition of the Directive into national legislation and, when necessary, commenced proceedings where breaches were observed. As soon as the Member States completed the transposition of the Directive into national legislation, we performed a thorough check of the quality of this transposition. In many cases this resulted in the commencement of proceedings where breaches of duty were observed.
At present the Commission is also carrying out an impact assessment with a view to establishing a compact basis for a legislative proposal to be developed this year. Consequently, it would be premature for the Commission to adopt already a view on those aspects of the issues concerning self-employed drivers that pose the question of whether or not to include them in the scope of the Working Time Directive.
I welcome the report by Mr Cercas, particularly the developments concerning the issue of transposition. However, as I said before, the Commission is of the opinion that the solution put forward in the report does not take into account the problem of the full and correct transposition of the Directive for the workers it already covers. This is what we have been working on up until now and what we hope to achieve with the next amendment.
That concludes the debate.
The vote will take place tomorrow.
Written declarations (Rule 142)
in writing. - Road transport is an essential economic activity in the EU. Compliance with rules for driving, working time and rest periods are basic requirements for ensuring road safety and the health and safety of drivers and passengers.
We particularly welcome the inclusion of all workers in the sector, including self-employed drivers, within the rules on working time which will guarantee fair competition within the sector.
It must also be clear that the Directive establishes minimum requirements and must under no circumstances lead to a levelling down of the more favourable conditions that already exist in some Member States.